FAGG, Circuit Judge,
dissenting.
I believe the dispute we are called on to decide in this case has become moot.
The United States Army Corps of Engineers (the Corps) determined that altering the Riverport project plans to include a domed stadium did not require the Corps to change its earlier permit allowing St. Louis County to develop the project without an environmental impact statement. The court suggests the Corps’ decision “was concerned only with the potential environmental effects of a generic, domed stadium [and] * * * did not depend on the Cardinals or any other specific team inhabiting that stadium.” Ante at 1030. I disagree.
The Corps’ Riverport permit decision was triggered by the presence and real commitment of the St. Louis Cardinals football team. With the relocation of the football Cardinals while this appeal was pending, and with no replacement football team on the horizon, the factual predicate for the Corps’ administrative decision no longer exists. Due to this change in the essential nature of the dispute that precipitated the Corps’ challenged action, I believe the appeal before us presents a purely abstract question and not a live case or controversy.
I also disagree with the court’s assessment that the circumstances of this case fit within the exception to the mootness doctrine for controversies that are “ ‘ “capable of repetition, yet evad[e] review.” ’ ” Ante at 1029 (quoted citations omitted). I have no quarrel with the idea that this controversy may resurface in the years to come. Even so, I see nothing about the process for obtaining the Corps’ decision (one way or the other) on the environmental impact statement that makes the process so transient that its “short duration” will inherently escape judicial review. See Weinstein v. Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 348, 46 L.Ed.2d 350 (1975) (per curiam). On the contrary, if the county attracts another professional football team to occupy a domed stadium within the original River-port project, there will be ample opportunity for the parties to seek review of an administrative decision that will then be based on current facts and circumstances.
To allow review now on a theory that “a football team is a football team is a football team” in my view ignores the true character of this facet of the project as it was submitted to the Corps — that a professional football franchise was then ready and financially prepared to occupy the stadium under specific conditions. I am not willing at this point to presume those conditions had no effect on the Corps’ permit decision or that different variables some time from now likewise will have no impact on future Corps permit determinations.
In sum, the football Cardinals are out of the Riverport project picture, and there is no understudy “anchor tenant” waiting in the wings. Obtaining a replacement team that is willing to commit itself to a domed *1035stadium within the Riverport project is currently a matter of conjecture at best, see SEC v. Medical Comm. for Human Rights, 404 U.S. 403, 406, 92 S.Ct. 577, 579, 30 L.Ed.2d 560 (1972). The key reason for considering a variance from the Corps’ original permit has disappeared. Consequently, the specific dispute that was put before the Corps by the supporters and opponents of a domed stadium is now moot. This being so, I would remand the case to the district court for an order directing the Corps to vacate its challenged permit decision. See A.L. Mechling Barge Lines, Inc. v. United States, 368 U.S. 324, 329, 331, 82 S.Ct. 337, 340, 341, 7 L.Ed.2d 317 (1961); Hollister Ranch Owners’ Ass’n v. FERC, 759 F.2d 898, 901-02 (D.C.Cir.1985).